

INDEMNIFICATION AGREEMENT


by and between


GREENLANE HOLDINGS, INC.


And


[ ]


as Indemnitee


Dated as of [ ], 20[ ]
TABLE OF CONTENTS

PageARTICLE 1DEFINITIONS2ARTICLE 2INDEMNITY IN THIRD-PARTY PROCEEDINGS5ARTICLE
3INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY5ARTICLE
4INDEMNIFICATION FOR EXPENSES OF A PARTYWHO IS WHOLLY OR PARTLY
SUCCESSFUL5ARTICLE 5INDEMNIFICATION FOR EXPENSES OF A WITNESS6ARTICLE
6ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS6ARTICLE
7CONTRIBUTION IN THE EVENT OF JOINT LIABILITY6ARTICLE 8EXCLUSIONS7ARTICLE
9ADVANCES OF EXPENSES; SELECTION OF LAW FIRM7ARTICLE 10PROCEDURE FOR
NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT8ARTICLE 11PROCEDURE UPON APPLICATION
FOR INDEMNIFICATION8ARTICLE 12PRESUMPTIONS AND EFFECT OF CERTAIN
PROCEEDINGS9ARTICLE 13REMEDIES OF INDEMNITEE10ARTICLE 14SECURITY12ARTICLE
15NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF INDEMNIFICATION;
SUBROGATION12ARTICLE 16ENFORCEMENT AND BINDING EFFECT13ARTICLE 17MISCELLANEOUS13










--------------------------------------------------------------------------------



INDEMNIFICATION AGREEMENT


INDEMNIFICATION AGREEMENT, dated effective as of [ ], 20[ ] (this “Agreement”),
by and between Greenlane Holdings, Inc., a Delaware corporation (the “Company”),
and [ ] (“Indemnitee”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in Article 1. See Schedule A for a
list of officers and directors who have entered into this Indemnification
Agreement with the Company.


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;


WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent permitted
by law;


WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;


WHEREAS, the Company’s Amended and Restated Certificate of Incorporation (as the
same may be amended and/or restated from time to time, the “Certificate of
Incorporation”) requires indemnification of the officers and directors of the
Company, and Indemnitee may also be entitled to indemnification pursuant to
applicable provisions of the Delaware General Corporation Law (“DGCL”);


WHEREAS, the Certificate of Incorporation and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts providing for indemnification may be entered into
between the Company and members of the board of directors of the Company (the
“Board”), executive officers and other key employees of the Company;


WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto and shall not be
deemed a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder (regardless of, among other things, any amendment to or
revocation of governing documents or any change in the composition of the Board
or any Corporate Transaction); and


WHEREAS, Indemnitee will serve or continue to serve as a director, officer or
key employee of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his or her resignation or is otherwise
terminated by the Company.
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


























1



--------------------------------------------------------------------------------



ARTICLE 1


DEFINITIONS
As used in this Agreement:



1.1.
“Affiliate” shall have the meaning set forth in Rule 405 under the Securities
Act of 1933, as amended (as in effect on the date hereof).






1.2.
“Agreement” shall have the meaning set forth in the preamble.






1.3.
“Beneficial Owner” and “Beneficial Ownership” shall have the meaning set forth
in Rule 13d-3 under the






1.4.
Exchange Act (as in effect on the date hereof).






1.5.
“Board” shall have the meaning set forth in the recitals.






1.6.
“Bylaws” shall mean the Company’s Bylaws (as the same may be amended and/or
restated from time to time).






1.7.
“Certificate of Incorporation” shall have the meaning set forth in the recitals.






1.8.
“Change in Control” shall mean, and shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:



(a) Acquisition of Stock by Third Party. Any Person other than a Permitted
Holder is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than 50% of the combined voting power of the
Company’s then outstanding Voting Securities, unless (i) the change in the
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors or (ii) such
acquisition was approved in advance by the Continuing Directors and such
acquisition would not constitute a Change in Control under part (c) of this
definition;


(b) Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (b) (collectively, the “Continuing
Directors”), cease for any reason to constitute at least a majority of the
members of the Board;


(c) Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (in each case, a “Corporate Transaction”), unless
following such Corporate Transaction: (i) all or substantially all of the
individuals and entities who were the Beneficial Owners of Voting Securities of
the Company immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Securities of the Company or other Person resulting from such
Corporate Transaction (including, without limitation, a corporation or other
Person that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership of Voting
Securities immediately prior to such Corporate Transaction; (ii) no Person
(excluding any corporation resulting from such Corporate Transaction or the
Permitted Holders) is the Beneficial Owner, directly or indirectly, of 50% or
more of the combined voting power of the then outstanding Voting Securities of
the Company or other Person resulting from such Corporate Transaction, except to
the extent that such ownership existed prior to such Corporate Transaction; and
(iii) at least a majority of the board of directors of the Company or other
Person resulting from such Corporate Transaction were Continuing Directors at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Corporate Transaction; or
(d) Other Events. The approval by the stockholders of the Company of a plan of
complete liquidation or dissolution of the Company or the consummation of an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Company of all or substantially all of the
Company’s
2



--------------------------------------------------------------------------------



assets, other than such sale or other disposition by the Company of all or
substantially all of the Company’s assets to a Person, at least 50% of the
combined voting power of the Voting Securities of which are Beneficially Owned
by (i) the stockholders of the Company immediately prior to such sale or (ii)
the Permitted Holders.


1.8. “Company” shall have the meaning set forth in the preamble and shall also
include, in addition to the resulting corporation or other entity, any
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation or other entity as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.



1.9.
“Continuing Directors” shall have the meaning set forth in Section 1.7(b).



1.10. “Corporate Status” shall describe the status as such of a Person who is or
was a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of any other Enterprise which such Person is
or was serving at the request of the Company.


1.11. “Corporate Transaction” shall have the meaning set forth in Section
1.7(c).


1.12. “Delaware Court” shall mean the Court of Chancery of the State of
Delaware.


1.13. “DGCL” shall have the meaning set forth in the recitals.


1.14. “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
1.15. “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including, without limitation, any constituent of a constituent)
absorbed in a consolidation or merger to which the Company (or any of its wholly
owned Subsidiaries) is a party, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise of which Indemnitee is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent.


1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


1.17. “Expenses” shall include all reasonable and documented attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in,
settling or negotiating for the settlement of, responding to or objecting to a
request to provide discovery in, or otherwise participating in, any Proceeding.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent and any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments, fines or penalties
against Indemnitee.


1.18. “Indemnification Arrangements” shall have the meaning set forth in Section
15.2.


1.19. “Indemnitee” shall have the meaning set forth in the preamble.


1.20. “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is of outstanding reputation, experienced in matters of corporation law and
neither is as of the date of selection of such firm, nor has been during the
period of three years immediately preceding the date of selection of such firm,
retained to represent: (a) the Company or Indemnitee in any material matter
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements); or (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to
3



--------------------------------------------------------------------------------



determine Indemnitee’s rights under this Agreement. The Company agrees to pay
the reasonable fees and expenses of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. For purposes of this definition, a “material matter”
shall mean any matter for which billings exceeded or are expected to exceed
$100,000.


1.21. “Permitted Holder” shall mean Aaron LoCascio, Adam Schoenfeld, Jacoby &
Co. Inc. and their respective Affiliates and Related Parties.
1.22. “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act (as in effect on the date hereof); provided, however, that the
term “Person” shall exclude: (a) the Company; (b) any Subsidiaries of the
Company; and (c) any employee benefit plan of the Company or a Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary of the Company or of a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.


1.23. “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including, without limitation, any and all appeals,
whether brought by or in the right of the Company or otherwise and whether of a
civil (including, without limitation, intentional or unintentional tort claims),
criminal, administrative or investigative nature, whether formal or informal, in
which Indemnitee was, is, will or might be involved as a party or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by or omission by Indemnitee, or of any
action or omission on Indemnitee’s part while acting as a director or officer of
the Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise; in each
case whether or not acting or serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement or advancement
of expenses can be provided under this Agreement or Section 145 of the DGCL;
including one pending on or before the date of this Agreement but excluding one
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement or
Section 145 of the DGCL.


1.24. “Related Party” shall mean, with respect to any Person, (a) any
controlling stockholder, controlling member, general partner, Subsidiary, spouse
or immediate family member (in the case of an individual) of such Person, (b)
any estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which consist solely of one or more
Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (a), or (c) any executor, administrator, trustee, manager,
director or other similar fiduciary of any Person referred to in the immediately
preceding clause (b), acting solely in such capacity.


1.25. “Section 409A” shall have the meaning set forth in Section 17.2.


1.26. “Subsidiary” with respect to any Person, shall mean any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.


1.27. “Voting Securities” shall mean any securities of the Company (or a
surviving entity as described in the definition of a “Change in Control”) that
vote generally in the election of directors (or similar body).


1.28. References to “fines” shall include any excise tax or penalty assessed on
Indemnitee with respect to any employee benefit plan; references to “other
enterprise” shall include employee benefit plans; references to “serving at the
request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.
1.29. The phrase “to the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) applicable law” shall include, but not be
limited to: (a) to the fullest extent authorized or permitted by the provision
of the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL and (b) to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
4



--------------------------------------------------------------------------------





ARTICLE 2


INDEMNITY IN THIRD-PARTY PROCEEDINGS


Subject to Article 8 and Article 11, the Company shall indemnify, hold harmless
and exonerate Indemnitee in accordance with the provisions of this Article 2 if
Indemnitee is, was or is threatened to be made a party to or a participant (as a
witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Subject to Article 8
and Article 11, to the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) applicable law, Indemnitee shall be
indemnified against all Expenses, judgments, fines, penalties and, subject to
Section 10.3, amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that such conduct was unlawful.


ARTICLE 3


INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY


Subject to Article 8 and Article 11, the Company shall indemnify, hold harmless
and exonerate Indemnitee in accordance with the provisions of this Article 3 if
Indemnitee is, was or is threatened to be made a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Subject to Article 8 and Article 11, to the fullest extent not prohibited
by (and not merely to the extent affirmatively permitted by) applicable law,
Indemnitee shall be indemnified, held harmless and exonerated against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Article 3 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged (and not
subject to further appeal) by a court of competent jurisdiction to be liable to
the Company, except to the extent that the Delaware Court or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.
ARTICLE 4


INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS
WHOLLY OR PARTLY SUCCESSFUL


Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. For the avoidance
of doubt, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, then the Company shall indemnify,
hold harmless and exonerate Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each resolved claim, issue or matter, whether or not Indemnitee was wholly or
partly successful; provided that Indemnitee shall only be entitled to
indemnification for Expenses with respect to unsuccessful claims under this
Article 4 to the extent Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal Proceeding, had no reasonable cause
to believe that such conduct was unlawful. For purposes of this Article 4 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, or by settlement, shall be
deemed to be a successful result as to such claim, issue or matter.


5



--------------------------------------------------------------------------------





ARTICLE 5


INDEMNIFICATION FOR EXPENSES OF A WITNESS
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.


ARTICLE 6


ADDITIONAL INDEMNIFICATION, HOLD
HARMLESS AND EXONERATION RIGHTS


In addition to and notwithstanding any limitations in Articles 2, 3 or 4, but
subject to Article 8 and Article 11, the Company shall indemnify, hold harmless
and exonerate Indemnitee to the fullest extent not prohibited by (and not merely
to the extent affirmatively permitted by) law if Indemnitee is, was or is
threatened to be made a party to or a participant in, any Proceeding (including
a Proceeding by or in the right of the Company to procure a judgment in its
favor) against all Expenses, judgments, fines, penalties and, subject to Section
10.3, penalties and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with the Proceeding. No indemnity shall be available under this
Article 6 on account of Indemnitee’s conduct that constitutes a breach of
Indemnitee’s duty of loyalty to the Company or its stockholders or is an act or
omission not in good faith or that involves intentional misconduct or a knowing
violation of the law.
ARTICLE 7


CONTRIBUTION IN THE EVENT OF JOINT LIABILITY


7.1. To the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law, if the indemnification rights provided for in
this Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall pay, in the
first instance, the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.


7.2. The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.


7.3. The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee.


ARTICLE 8


EXCLUSIONS
8.1. Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity, contribution or
advancement of Expenses in connection with any claim made against Indemnitee:


(a) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (or any similar successor statute) or similar
provisions of state statutory law or common law; or
(b) in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee, including, without limitation, any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, other than a
Proceeding initiated by Indemnitee to enforce its rights under this Agreement,
unless (i) the Board authorized the Proceeding (or
6



--------------------------------------------------------------------------------



any part of any Proceeding) or (ii) the Company provides the indemnification
payment, in its sole discretion, pursuant to the powers vested in the Company
under applicable law; or
(c) for the payment of amounts required to be reimbursed to the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute; or


(d) for any payment to Indemnitee that is determined to be unlawful by a final
judgment or other adjudication of a court or arbitration, arbitral or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing and under the procedures and subject to the
presumptions of this Agreement; or


(e) in connection with any Proceeding initiated by Indemnitee to enforce its
rights under this Agreement if a court of competent jurisdiction determines by
final judicial decision that each of the material assertions made by Indemnitee
in such Proceeding was not made in good faith or was frivolous.
The exclusion in Section 8.1(c) shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.


ARTICLE 9


ADVANCES OF EXPENSES; SELECTION OF LAW FIRM


9.1. Subject to Article 8 and Article 11, the Company shall, unless prohibited
by applicable law, advance the Expenses incurred by or on behalf of Indemnitee
in connection with any Proceeding within ten business days after the receipt by
the Company of a statement or statements requesting such advances, together with
a reasonably detailed written explanation of the basis therefor and an
itemization of legal fees and disbursements in reasonable detail, from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Indemnitee shall qualify for advances, to
the fullest extent permitted by this Agreement, solely upon the execution and
delivery to the Company of an undertaking providing that Indemnitee undertakes
to repay the advance to the extent that it is ultimately determined, by final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal, that Indemnitee is not entitled to be indemnified by
the Company under the provisions of this Agreement or pursuant to applicable
law. This Section 9.1 shall not apply to any claim made by Indemnitee for which
an indemnification payment is excluded pursuant to Article 8.
9.2. If the Company shall be obligated under Section 9.1 hereof to pay the
Expenses of any Proceeding against Indemnitee, then the Company shall be
entitled to assume the defense of such Proceeding upon the delivery to
Indemnitee of written notice of its election to do so. If the Company elects to
assume the defense of such Proceeding, then unless the plaintiff or plaintiffs
in such Proceeding include one or more Persons holding, together with his, her
or its Affiliates, in the aggregate, a majority of the combined voting power of
the Company’s then outstanding Voting Securities, the Company shall assume such
defense using a single law firm (in addition to local counsel) selected by the
Company representing Indemnitee and other present and former directors or
officers of the Company. The retention of such law firm by the Company shall be
subject to prior written approval by Indemnitee, which approval shall not be
unreasonably withheld, delayed or conditioned. If the Company elects to assume
the defense of such Proceeding and the plaintiff or plaintiffs in such
Proceeding include one or more Persons holding, together with his, her or its
Affiliates, in the aggregate, a majority of the combined voting power of the
Company’s then outstanding Voting Securities, then the Company shall assume such
defense using a single law firm (in addition to local counsel) selected by
Indemnitee and any other present or former directors or officers of the Company
who are parties to such Proceeding. After (x) in the case of retention of any
such law firm selected by the Company, delivery of the required notice to
Indemnitee, approval of such law firm by Indemnitee and the retention of such
law firm by the Company, or (y) in the case of retention of any such law firm
selected by Indemnitee, the completion of such retention, the Company will not
be liable to Indemnitee under this Agreement for any Expenses of any other law
firm incurred by Indemnitee after the date that such first law firm is retained
by the Company with respect to the same Proceeding; provided, that in the case
of retention of any such law firm selected by the Company (a) Indemnitee shall
have the right to retain a separate law firm in any such Proceeding at
Indemnitee’s sole expense; and (b) if (i) the retention of a law firm by
Indemnitee has been previously authorized by the Company in writing, (ii)
Indemnitee shall have reasonably concluded that (1) there may be a conflict of
interest between either (x) the Company and Indemnitee or (y) Indemnitee and
another present or former director or officer of the Company also represented by
such law firm in the conduct of any such defense, or (2) there may be defenses
available to Indemnitee that are incompatible or inconsistent with those
available to the Company or another present or former director represented by
such law firm in the conduct of such defense, or (iii) the Company shall not, in
fact, have retained a law firm to prosecute the defense of such Proceeding
within thirty days, then the reasonable Expenses of a single law firm retained
by Indemnitee shall be at the expense of the Company. Notwithstanding anything
else to the
7



--------------------------------------------------------------------------------



contrary in this Section 9.2, the Company will not be entitled without the
written consent of the Indemnitee to assume the defense of any Proceeding
brought by or in the right of the Company.


ARTICLE 10


PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT


10.1. Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing promptly of
any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement; provided, however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim. The omission or delay to notify the
Company will not relieve the Company from any liability for indemnification
which it may have to Indemnitee otherwise than under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
10.2. The Company will be entitled to participate in the Proceeding at its own
expense.


10.3. The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any claim effected without the
Company’s prior written consent, provided the Company has not breached its
obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim in which it takes the position that Indemnitee is
not entitled to indemnification in connection with such settlement, nor shall
the Company settle any claim which would impose any fine or obligation on
Indemnitee or attribute to Indemnitee any admission of liability, without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold, delay or condition their consent to any proposed
settlement.


ARTICLE 11


PROCEDURE UPON APPLICATION FOR INDEMNIFICATION


11.1. Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10.1, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (a) if a Change in Control shall have occurred, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (b) if a Change in Control shall not have occurred, (i) by a
majority vote of the Disinterested Directors (provided there is a minimum of
three Disinterested Directors), even though less than a quorum of the Board,
(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors (provided there is a minimum of three Disinterested
Directors), even though less than a quorum of the Board, or (iii) if there are
less than three Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, and, if it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten business days after such determination and any future amounts due to
Indemnitee shall be paid in accordance with this Agreement. Indemnitee shall
cooperate with the Person making such determination with respect to Indemnitee’s
entitlement to indemnification, including, without limitation, providing to such
Person upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination,
provided, that nothing contained in this Agreement shall require Indemnitee to
waive any privilege Indemnitee may have. Any costs or expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Person making such determination shall be
borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification), and the Company hereby indemnifies and agrees
to hold Indemnitee harmless therefrom.
11.2. If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 11.1 hereof, the Independent Counsel
shall be selected as provided in this Section 11.2. If a Change in Control shall
not have occurred, the Independent Counsel shall be selected by the Board, and
the Company shall give written notice to Indemnitee advising Indemnitee of the
identity of the Independent Counsel so selected. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within ten business days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that
8



--------------------------------------------------------------------------------



the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Article 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court or arbitrator
has determined that such objection is without merit. If, within twenty days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 10.1 hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may seek arbitration for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a Person selected by the arbitrator or by
such other Person as the arbitrator shall designate, and the Person with respect
to whom all objections are so resolved or the Person so appointed shall act as
Independent Counsel under Section 11.1 hereof. Such arbitration referred to in
the previous sentence shall be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association, and
Article 13 hereof shall apply in respect of such arbitration and the Company and
Indemnitee. Upon the due commencement of any judicial proceeding pursuant to
Section 13.1 of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).


ARTICLE 12


PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS


12.1. In making a determination with respect to entitlement to indemnification
hereunder, the Person making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 10.1 of this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its Board, its Independent Counsel and its
stockholders) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification or advancement of
expenses is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its Board, its Independent Counsel and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
12.2. If the Person empowered or selected under Article 11 of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within thirty days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) an intentional misstatement by Indemnitee of a
material fact, or an intentional omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (b) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such thirty-day period may be extended for a reasonable time, not to exceed
an additional fifteen days, if the Person making the determination with respect
to entitlement to indemnification in good faith requires such additional time
for the obtaining or evaluating of documentation and/or information relating
thereto.


12.3. The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.


12.4. For purposes of any determination of good faith pursuant to this
Agreement, Indemnitee shall be deemed to have acted in good faith if, among
other things, Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise, its board of
directors, any committee of the board of directors or any director, or on
information or records given or reports made to the Enterprise, its board of
directors, any committee of the board of directors or any director, by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise, its board of directors, any
committee of the board of directors or any director. The provisions of this
Section 12.4 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement. In any event, it
shall be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably
9



--------------------------------------------------------------------------------



believed to be in or not opposed to the best interests of the Company. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.


12.5. The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.


12.6. The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.
ARTICLE 13


REMEDIES OF INDEMNITEE


13.1. In the event that (a) a determination is made pursuant to Article 11 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (b) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Article 9 of this Agreement, (c)
no determination of entitlement to indemnification shall have been made pursuant
to Section 11.1 of this Agreement within thirty days after receipt by the
Company of the request for indemnification and of reasonable documentation and
information which Indemnitee may be called upon to provide pursuant to Section
11.1, (d) payment of indemnification is not made pursuant to Articles 4, 5, 6 or
the last sentence of Section 11.1 of this Agreement within ten business days
after receipt by the Company of a written request therefor, (e) a contribution
payment is not made in a timely manner pursuant to Article 7 of this Agreement,
(f) payment of indemnification pursuant to Article 3 or 6 of this Agreement is
not made within ten business days after a determination has been made that
Indemnitee is entitled to indemnification or (g) the Company or any
representative thereof takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any Proceeding designed to deny,
or to recover from, Indemnitee the benefits provided or intended to be provided
to Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a
court of competent jurisdiction of Indemnitee’s entitlement to such
indemnification, contribution or advancement of Expenses. Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration. The award rendered by such
arbitration will be final and binding upon the parties hereto, and final
judgment on the arbitration award may be entered in any court of competent
jurisdiction.


13.2. In the event that a determination shall have been made pursuant to Section
11.1 of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Article 13 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Article 13,
Indemnitee shall be presumed to be entitled to receive advances of Expenses
under this Agreement and the Company shall have the burden of proving Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 11.1 of this Agreement adverse to Indemnitee
for any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Article 13, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Article 9 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal shall have been exhausted or lapsed).
13.3. If a determination shall have been made pursuant to Section 11.1 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Article 13, absent (a) an intentional misstatement by
Indemnitee of a material fact or an intentional omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification or (b) a prohibition of such
indemnification under applicable law.


13.4. The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Article 13 that the procedures and
presumptions of this Agreement are not valid, binding and
10



--------------------------------------------------------------------------------



enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.


13.5. The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten days after the Company’s receipt of such written request) pay
to Indemnitee, to the fullest extent permitted by applicable law, such Expenses
which are incurred by Indemnitee in connection with any judicial proceeding or
arbitration brought by Indemnitee (a) to enforce his or her rights under, or to
recover damages for breach of, this Agreement or any other indemnification,
advancement or contribution agreement or provision of the Certificate of
Incorporation, or the Bylaws now or hereafter in effect; or (b) for recovery or
advances under any insurance policy maintained by any Person for the benefit of
Indemnitee, regardless of the outcome and whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement, contribution or
insurance recovery, as the case may be (unless such judicial proceeding or
arbitration was not brought by Indemnitee in good faith).


13.6. Interest shall be paid by the Company to Indemnitee at the legal rate
under Delaware law for amounts which the Company indemnifies, or is obliged to
indemnify, for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.






ARTICLE 14


SECURITY


Notwithstanding anything herein to the contrary, to the extent requested by
Indemnitee and approved by the Board, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.
ARTICLE 15


NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; PRIMACY OF
INDEMNIFICATION; SUBROGATION


15.1. The rights of Indemnitee as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. To
the extent that a change in applicable law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Certificate of Incorporation, the Bylaws or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.


15.2. The DGCL and the Certificate of Incorporation permit the Company to
purchase and maintain insurance or furnish similar protection or make other
arrangements, including, but not limited to, providing a trust fund, letter of
credit or surety bond (“Indemnification Arrangements”) on behalf of Indemnitee
against any liability asserted against Indemnitee or incurred by or on behalf of
Indemnitee or in such capacity as a director, officer, employee or agent of the
Company, or arising out of his or her status as such, whether or not the Company
would have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement or under the DGCL, as it may then be in effect. The
purchase, establishment and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.


15.3. To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managing members, fiduciaries, employees or agents of the Company or of any
other Enterprise which such Person serves at the request of the Company,
Indemnitee shall be covered by such
11



--------------------------------------------------------------------------------



policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, trustee, partner,
managing member, fiduciary, employee or agent under such policy or policies. If,
at the time the Company receives notice from any source of a Proceeding as to
which Indemnitee is a party or a participant (as a witness or otherwise), the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.
15.4. In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and take all action
reasonably necessary to secure such rights, including, without limitation,
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.


15.5. The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.


15.6. The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification payments or advancement of Expenses from such Enterprise.
Notwithstanding any other provision of this Agreement to the contrary, (a)
Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this
Agreement, and (b) the Company shall perform fully its obligations under this
Agreement without regard to whether Indemnitee holds, may pursue or has pursued
any indemnification, advancement, contribution or insurance coverage rights
against any Person or entity other than the Company.


ARTICLE 16


ENFORCEMENT AND BINDING EFFECT


16.1. The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director, officer or key employee
of the Company, and the Company acknowledges that Indemnitee is relying upon
this Agreement in serving or continuing to serve as a director, officer or key
employee of the Company.


16.2. This Agreement shall be effective as of the date set forth on the first
page and may apply to acts or omissions of Indemnitee which occurred prior to
such date if Indemnitee was an officer, director, employee or other agent of the
Company, or was serving at the request of the Company as a director, officer,
trustee, general partner, managing member, fiduciary, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, at the time such act or omission occurred.


16.3. The Company and Indemnitee agree herein that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including, without limitation, temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.
ARTICLE 17


MISCELLANEOUS
17.1. Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s assigns, heirs, executors and administrators. The Company shall
require and cause any successor (whether direct or indirect successor by
purchase, merger,
12



--------------------------------------------------------------------------------



consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.


17.2. Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred and (iii) the right to
indemnification payments or advancement of Expenses hereunder is not subject to
liquidation or exchange for another benefit.


17.3. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including, without
limitation, any provision within a single Article, Section, paragraph or
sentence) shall be limited or modified in its application to the minimum extent
necessary to avoid a violation of law, and, as so limited or modified, such
provision and the balance of this Agreement shall be enforceable in accordance
with their terms to the fullest extent permitted by law.


17.4. Entire Agreement. Without limiting any of the rights of Indemnitee under
the Certificate of Incorporation or Bylaws, this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.
17.5. Modification, Waiver and Termination. No supplement, modification,
termination, cancellation or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.


17.6. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or (b) mailed by certified or
registered mail with postage prepaid on the third business day after the date on
which it is so mailed:


(i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.


(ii) If to the Company, to:


Greenlane Holdings, Inc.
1095 Broken Sound Parkway, Suite 300
Boca Raton, Florida 33487
Attn: General Counsel
Telephone: (561) 571-9581


or to any other address as may have been furnished to Indemnitee in writing by
the Company.


17.7. Applicable Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules. If,
notwithstanding the foregoing sentence, a court of competent jurisdiction shall
make a final determination that the provisions of the law of any state other
than Delaware govern indemnification by the Company of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.


13



--------------------------------------------------------------------------------



17.8. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
17.9. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
17.10. Representation by Counsel. Each of the parties has been represented by
and has had an opportunity to consult legal counsel in connection with the
negotiation and execution of this Agreement. No provision of this Agreement
shall be construed against or interpreted to the disadvantage of any party by
any court or arbitrator or any governmental authority by reason of such party
having drafted or being deemed to have drafted such provision.


17.11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.


17.12. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.
[Signature page follows]


14




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year first above written.





COMPANY:
GREENLANE HOLDINGS, INC.




By:Name:




Title:




INDEMNITEE:




By:Name:Address:























[Signature page to Indemnification Agreement]




--------------------------------------------------------------------------------



Schedule A





IndemniteeDate Aaron LoCascio4/17/2019Adam Schoenfeld4/17/2019William J.
Bine7/30/2020William E. Mote Jr.8/19/2020Douglas Fischer4/17/2019Michael
Cellucci10/1/2020Dawn Marie Cavanagh7/29/2020Neil Closner4/17/2019Richard
Taney4/17/2019Jeffery Uttz4/17/2019Ethan Rudin4/17/2019Sasha Kadey4/17/2019Jay
M. Scheiner4/17/2019


































